DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 2/23/2021 has been entered. Claims 1-19 remain pending in this application. Claims 8, 18, and 19 are withdrawn.
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. With regard to applicant’s argument that Worrell does not teach an opening extending across a center of an anterior end of the implant, the examiner disagrees. Worrell clearly teaches a recess (14) that is shown to extend across a center of an anterior end of the implant (fig. 4A) and meets the newly added limitations as claimed. See rejection below.

    PNG
    media_image1.png
    151
    200
    media_image1.png
    Greyscale

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,158,894 to Worrell (Worrell).
Worrell teaches a patellar prosthesis having a hollow body portion providing a convex articulating surface on one side and a mounting chamber on its opposite side which provides a peripheral seating rim (abstract). 

    PNG
    media_image2.png
    148
    229
    media_image2.png
    Greyscale

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell.
Regarding at least claim 1
Worrell teaches a patellar prosthesis having a hollow body portion providing a convex articulating surface on one side and a mounting chamber on its opposite side which provides a peripheral seating rim (abstract). 

    PNG
    media_image2.png
    148
    229
    media_image2.png
    Greyscale

Worrell meets the limitations of a patellar implant comprising: a posterior articulating surface (11; S) for engaging a femoral body, and an anterior surface (13) for engaging a resected patellar bone, the anterior surface opposed to the posterior surface, wherein the anterior surface includes a shaped portion, the shaped portion defining an opening (14) extending across a center of an anterior end of the implant and tapering towards the posterior surface (fig. 1A) such that the resected patellar bone can be received in the shaped portion to secure the patellar implant to the resected patellar bone (col. 4, lines 47-53).  Worrell also teaches that the anterior surface defines an approximately oval shaped configuration (col. 4, lines 1-8). However, Worrell does not appear to teach that the shaped portion is conical. 
The examiner takes the position that it would have been an obvious matter of design choice to make the different portions of the anterior surface of whatever form or In re Dailey et al., 149 USPQ 47. The examiner also notes that there is a lack of any disclosed criticality of the claimed limitation and that the oval shape taught by Worrell would function in the same way as applicant’s.
Regarding at least claims 2-4
Worrell teaches the invention substantially as claimed according to claim 1. The anterior surface (13) further includes a flat peripheral base (16) disposed around a circumference of the opening (14) (fig. 4A), wherein a thickness of the resected patellar bone is disposed within the conically shaped portion when the patellar implant is secured to the resected patellar bone (col. 4, lines 47-53), the thickness being defined by a distance between the opening and an apex of the conically shaped portion (fig. 1A).  It can also be seen that the conically shaped portion includes at least one projection (20, 22, 24) extending away from the anterior surface (fig. 1A).  
Regarding at least claims 9-12 and 15
Worrell teaches the invention substantially as claimed according to claim 1 and claim 14. Worrell also meets the limitations that the posterior articulating surface includes a median ridge portion (C) extending posteriorly to and disposed between a lateral portion and a medial portion (fig. 1A), wherein the median ridge portion extends along a first length in a superior to inferior direction and along a second length in a medial to lateral direction of the articulating surface, the first length being greater than 
The examiner takes the position that it would have been an obvious matter of design choice to make the median ridge of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. The examiner also notes that there is a lack of any disclosed criticality of the claimed limitation and that the crest shape taught by Worrell would function in the same way as applicant’s.
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of US Patent No. 5,024,670 to Smith et al. (Smith).
Worrell teaches the invention substantially as claimed according to claim 1. However, Worrell does not appear to teach a porous layer.
Smith teaches an implant having a porous tissue ingrowth structure and a bearing support structure, as well as an intermediate structure sufficient to inhibit the polymer material from translating through the bearing support structure to the bone 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the implant of Worrell to include a porous layer, a polymeric layer, and a solid layer disposed between the porous and polymeric layers, in order to provide an implant that enhances the biocompatibility of a porous structure with human tissue while also providing a bearing surface that is resistant to wear, while preventing the polymeric layer from translating through the bearing support structure to the bone ingrowth structure, as taught by Smith.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        

/BRUCE E SNOW/Primary Examiner, Art Unit 3774